Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Allowance office is a response to the papers filed on 10/04/2021.
Claims 1-9 and 21 are pending, claims 10-20 are cancelled.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Adrian Sanchez (Reg. No. 75,159) on October 18, 2021.

In the claims:
In claim 1, Line 4, delete “the LSC is connected within the IC in a first arrangement”.
In claim 1, Line 7, delete “at least one of”.
In claim 1, Line 9, delete “the LSC being connected in the first arrangement”.
Claims 10-20 are cancelled.
Add claim 21: 


the LSC is connected within the IC in a first arrangement,
the LSC is further configured to output the first response to the test vector based on the LSC being connected in the first arrangement,
the LSC is configured to output the second response to the test vector different from the first response based on the LSC being connected within the IC with a second arrangement different from the first arrangement.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration of Applicant’s proposed amendment, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, prior art of record does not teach: 
“the LSC is configured to output a first response to the test vector, wherein the first response of the LSC is based on: 
the LSC being positioned at the first location, and 
the LSC is configured to output a second response to the test vector different from the first response based on the LSC being positioned, during manufacturing, at a second location different from the first location” as recited in claim 1.

Claims 2-9 and 21 are would be allowed as being directly or indirectly dependent of the allowed independent claim.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/Primary Examiner, Art Unit 2851